Order entered May 13, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01033-CV

         HENRY SANCHEZ D/B/A H SANCHEZ CONSTRUCTION, Appellant

                                            V.

                       ALBERRAMAN L. CASTILLO, Appellee

                    On Appeal from the County Court at Law No. 2
                                Dallas County, Texas
                        Trial Court Cause No. CC-15-03266-B

                                        ORDER
      Before the Court is appellee’s May 9, 2019 second motion for extension of time to file

his brief. We GRANT the motion and ORDER the brief due by June 7, 2019.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE